         Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



  SECURITIES AND EXCHANGE COMMISSION,
                   Plaintiff,
  v.
  NELSON GOMES, MICHAEL LUCKHOO-       Civil Action No. 20-CV-11092-FDS
  BOUCHE, SHANE SCHMIDT, DOUGLASS ROE,
  KELLY WARAWA, FFS CAPITAL LIMITED,
  PAIFANG TRADING LIMITED, ATLANTEAN
  MANAGEMENT CORPORATION,MEADOW ASIA
  LIMITED AND THYME INTERNATIONAL
  LIMITED,
                  Defendants.




               ANSWER OF DEFENDANT MICHAEL LUCKHOO-BOUCHE

       Defendant Michael Luckhoo-Bouche (“Luckhoo”) hereby answers the Complaint of the
Securities and Exchange Commission and asserts his affirmative defenses as follows:

                                            SUMMARY

       1.      Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 1 of the Complaint and therefore denies them.
       2.      Defendant Luckhoo admits serving as nominal director of a brokerage account.
With respect to the remaining allegations contained in Paragraph 2 of the Complaint, Defendant
Luckhoo lacks information sufficient to form a belief as to the truth of the allegations and therefore
denies them.
       3.      Defendant Luckhoo denies the allegations in Paragraph 3 of the Complaint insofar
as they relate to himself, and lacks knowledge or information sufficient to form a belief as to the



                                                  1
            Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 2 of 17



truth of the remaining allegations contained in Paragraph 3 of the Complaint and therefore denies
them.
        4.      Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 4 of the Complaint and therefore denies them.
        5.      Defendant Luckhoo denies the allegations in Paragraph 5 of the Complaint insofar
as they relate to himself, and lacks knowledge or information sufficient to form a belief as to the
truth of the remaining allegations contained in Paragraph 5 of the Complaint and therefore denies
them.


        6.      Paragraph 6 of the Complaint contains legal conclusions, to which no response is
required. To the extent a response is deemed required, Defendant Luckhoo answers: Denied.
        7.      Paragraph 7 of the Complaint contains legal conclusions, to which no response is
required. To the extent a response is deemed required, Defendant Luckhoo answers: Denied.
        8.      Paragraph 8 of the Complaint contains legal conclusions, to which no response is
required. To the extent a response is deemed required, Defendant Luckhoo answers: Denied.

        9.      Paragraph 9 of the Complaint sets forth the SEC’s requested relief, which

requires no response. To the extent a response is deemed required, Defendant Luckhoo
denies that the SEC is entitled to any relief.
        10.     Paragraph 10 of the Complaint sets forth the SEC’s requested relief, which requires
no response. To the extent a response is deemed required, Defendant Luckhoo denies that the SEC
is entitled to any relief.
                                 JURISDICTION AND VENUE
        11.     Paragraph 11 of the Complaint contains legal conclusions, to which no response is
required.
       12.    Paragraph 12 of the Complaint contains both legal conclusions to which no
response is required, and factual allegations with respect to which Defendant Luckhoo lacks
knowledge or information sufficient to form a belief as to their truth and therefore denies them..

                                         DEFENDANTS

        13.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 13 of the Complaint and therefore denies
them.


                                                 2
         Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 3 of 17



        14.   Defendant Luckhoo admits the allegations contained in Paragraph 14 of the
Complaint.
        15.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 15 of the Complaint and therefore denies
them.
        16.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 16 of the Complaint and therefore denies
them.
        17.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 17 of the Complaint and therefore denies
them.
        18.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 18 of the Complaint and therefore denies
them.
        19.   Defendant Luckhoo denies the allegation in Paragraph 19 of the Complaint that he
is a director of Paifang, but Defendant Luckhoo admits that he was a director of Paifang from
9/5/2019 through 5/4/2020. Defendant Luckhoo admits the remaining allegations contained in
Paragraph 19 of the Complaint.
        20.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 20 of the Complaint and therefore denies
them.
        21.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 21 of the Complaint and therefore denies
them.
        22.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 22 of the Complaint and therefore denies
them.
        23.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 23 of the Complaint and therefore denies
them.
                                      BACKGROUND



                                              3
            Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 4 of 17



        24.     Paragraph 24 of the Complaint contains legal conclusions, to which no response is
required.
        25.     Paragraph 25 of the Complaint contains legal conclusions, to which no response is
required.
        26.     Paragraph 26 of the Complaint contains legal conclusions, to which no response is
required.
        27.     Paragraph 27 of the Complaint contains legal conclusions, to which no response is
required.
        28.     Paragraph 28 of the Complaint contains legal conclusions, to which no response is
required.
        29.     Paragraph 29 of the Complaint contains legal conclusions, to which no response is
required.
        30.     Paragraph 30 of the Complaint contains legal conclusions, to which no response is
required.
                            OVERVIEW OF GOMES’ CONDUCT
        31.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 31 of the Complaint and therefore denies
them.
        32.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 32 of the Complaint and therefore denies
them.
        33.     Defendant Luckhoo denies the allegation contained in Paragraph 33 of the
Complaint that he is part of any “Gomes Group” and further denies the remaining allegations
insofar as they relate to himself, and lacks knowledge or information sufficient to form a belief as
to the truth of the remaining allegations involving the Gomes Group contained in Paragraph 33 of
the Complaint and therefore denies them.
        34.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 34 of the Complaint and therefore denies
them.
        35.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 35 of the Complaint and therefore denies



                                                 4
            Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 5 of 17



them. Paragraph 35 of the Complaint also includes legal conclusions, to which no response is
required.
        36.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 36 of the Complaint and therefore denies
them.
                                EXAMPLE: SANDY STEELE
        37.     Defendant Luckhoo admits Sandy Steele is a publicly traded company, but lacks
information sufficient to form a belief as to the truth of the remaining allegations contained in
Paragraph 37 of the Complaint and therefore denies them.
        38.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 38 of the Complaint and therefore denies
them.
        39.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 39 of the Complaint and therefore denies
them.
        40.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 40 of the Complaint and therefore denies
them.
        41.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 41 of the Complaint and therefore denies
them.
        42.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 42 of the Complaint and therefore denies
them.
        43.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 43 of the Complaint and therefore denies
them.
        44.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 44 of the Complaint and therefore denies
them.




                                               5
         Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 6 of 17



        45.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 45 of the Complaint and therefore denies
them.
        46.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 46 of the Complaint and therefore denies
them.
        47.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 47 of the Complaint and therefore denies
them.
        48.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 48 of the Complaint and therefore denies
them.
        49.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 49 of the Complaint and therefore denies
them.
        50.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 50 of the Complaint and therefore denies
them.
        51.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 51 of the Complaint and therefore denies
them.
        52.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 52 of the Complaint and therefore denies
them.
        53.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 53 of the Complaint and therefore denies
them.
        54.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 54 of the Complaint and therefore denies
them.




                                              6
         Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 7 of 17



        55.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 55 of the Complaint and therefore denies
them.
        56.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 56 of the Complaint and therefore denies
them.
        57.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 57 of the Complaint and therefore denies
them.
        58.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 58 of the Complaint and therefore denies
them.
        59.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 59 of the Complaint and therefore denies
them.
        60.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 60 of the Complaint and therefore denies
them.
        61.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 61 of the Complaint and therefore denies
them.
        62.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 62 of the Complaint and therefore denies
them.
        63.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 63 of the Complaint and therefore denies
them.
        64.   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 64 of the Complaint and therefore denies
them.




                                              7
         Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 8 of 17



        65.    Defendant Luckhoo as set forth in Paragraph 19 of his Answer admits that he
submitted paperwork authorizing Gomes to trade on behalf of Paifang, however, Defendant
Luckhoo denies the allegation contained in Paragraph 65 of the Complaint that he gave Gomes
trading authority beyond his act of submitting the paperwork. With respect to the remaining
allegations contained in Paragraph 65 of the Complaint Defendant Luckhoo lacks knowledge or
information sufficient to form a belief as to the truth of the allegations and therefore denies them.
        66.    Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 66 of the Complaint and therefore denies
them.
        67.    Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 67 of the Complaint and therefore denies
them.
        68.    Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 68 of the Complaint and therefore denies
them.
        69.    Defendant Luckhoo denies the allegation contained in Paragraph 69 of the
Complaint that he knew or was reckless in not knowing he was using Paifang to create a layer of
anonymity to facilitate Gomes’ sales. With respect to the remaining allegations of Paragraph 69,
Defendant Luckhoo lacks knowledge or information sufficient to form a belief as to their truth and
therefore denies them.
        70.    Defendant Luckhoo denies the allegation contained in Paragraph 70 of the
Complaint that he knew or was reckless in not knowing that defendants were dumping Sandy
Steele shares to investors, and lacks knowledge or information sufficient to form a belief as to the
truth of the remaining allegations and therefore denies them.
                         SALES OF OTHER COMPANIES’ STOCK
        71.    Defendant Luckhoo denies the allegations in Paragraph 71 of the Complaint insofar
as they relate to himself, and lacks knowledge or information sufficient to form a belief as to the
truth of the remaining allegations contained in Paragraph 71 of the Complaint and therefore denies
them.
                                      Additional Examples




                                                 8
         Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 9 of 17



        72.    Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 72 of the Complaint and therefore denies
them.
        73.    Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 73 of the Complaint and therefore denies
them.
        74.    Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 74 of the Complaint and therefore denies
them.
        75.    Defendant Luckhoo as set forth in Paragraphs 19 and 65 of his Answer admits
submitting paperwork regarding Gomes’ trading authority.          Defendant Luckhoo denies the
allegation contained in Paragraph 75 of the Complaint that he arranged the deposit of FFS Capital
shares of Bioscience, but admits the allegation that he assisted the deposit of Paifang shares of
Bioscience. With respect to the remaining allegations contained in Paragraph 75 of the Complaint
Defendant Luckhoo lacks knowledge or sufficient information to form a belief as to the truth of
the allegations and therefore denies them.
        76.    Defendant Luckhoo as set forth in Paragraph 75 of his Answer denies the allegation
contained in Paragraph 76 of the Complaint that he arranged the deposit of FFS Capital shares of
Bioscience, but admits he assisted the deposit of Paifang shares of Bioscience. With respect to the
remaining allegations contained in Paragraph 76 of the Complaint, Defendant Luckhoo lacks
knowledge or sufficient information to form a belief as to their truth and therefore denies them.
        77.    Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 77 of the Complaint and therefore denies
them.
        78.    Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 78 of the Complaint and therefore denies
them.
        79.    Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 79 of the Complaint and therefore denies
them.




                                                9
        Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 10 of 17



        80.    Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 80 of the Complaint and therefore denies
them.
        81.    Defendant Luckhoo denies the allegation contained in Paragraph 81 of the
Complaint that he knew or was reckless in not knowing he was using Paifang to create a layer of
anonymity to facilitate Gomes’ sales of Bioscience shares. With respect to the remaining
allegations of the Paragraph Defendant Luckhoo lacks knowledge or information sufficient to form
a belief as to the truth of the allegations and therefore denies them.
        82.    Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 82 of the Complaint and therefore denies
them.
        83.    Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 83 of the Complaint and therefore denies
them.
        84.    Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 84 of the Complaint and therefore denies
them.
        85.    Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 85 of the Complaint and therefore denies
them.
        86.    Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 86 of the Complaint and therefore denies
them.
        87.    Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 87 of the Complaint and therefore denies
them.
        88..   Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 88 of the Complaint and therefore denies
them.




                                                 10
        Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 11 of 17



        89.      Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 89 of the Complaint and therefore denies
them.
        90.      Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 90 of the Complaint and therefore denies
them.
        91.      Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 91 of the Complaint and therefore denies
them.
        92.      Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 92 of the Complaint and therefore denies
them.
        93.      Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 93 of the Complaint and therefore denies
them.
        94.      Defendant Luckhoo as set forth in Paragraph 33 of his Answer denies the allegation
that he is part of any “Gomes Group” and lacks knowledge or information sufficient to form a
belief as to the truth of the remaining allegations contained in Paragraph 94 of the Complaint and
therefore denies them.
                                FIRST CLAIM FOR RELIEF
                   FRAUD IN THE OFFER OR SALE OF SECURITIES
 (Violations of Sections 17(a)(1), (3) of the Securities Act by Gomes, FFS Capital, Schmidt,
                           Roe, Warawa, Luckhoo, and Atlantean)

        95.      Defendant Luckhoo incorporates by reference his responses to Paragraphs 1-94 of
the Complaint.
        96.      Paragraph 96 of the Complaint contains legal conclusions to which no response is
required. To the extent a response is deemed required, Defendant Luckhoo answers: Denied.
        97.      Paragraph 97 of the Complaint contains legal conclusions to which no response is
required. To the extent a response is deemed required, Defendant Luckhoo answers: Denied.


                     SECOND CLAIM FOR RELIEF
    FRAUD IN CONNECTION WITH THE PURCHASE OR SALE OF SECURITIES



                                                 11
          Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 12 of 17



  (Violations of Section 10(b) of the Exchange Act and Rules 10b-5(a) and (c) thereunder by
            Gomes, FFS Capital, Schmidt, Roe, Warawa, Luckhoo, and Atlantean)

       98.       Defendant Luckhoo incorporates by reference his responses to Paragraphs 1-97 of
the Complaint.
       99.       Paragraph 99 of the Complaint contains legal conclusions to which no response is
required. To the extent a response is deemed required, Defendant Luckhoo answers: Denied.
       100.      Paragraph 100 of the Complaint contains legal conclusions to which no response is
required. To the extent a response is deemed required, Defendant Luckhoo answers: Denied


                             THIRD CLAIM FOR RELIEF
   FRAUD IN CONNECTION WITH THE PURCHASE OR SALE OF SECURITIES
     (Violations of Section 10(b) of the Exchange Act and Rule 10b-5(b) by Schmidt)

       101.      Defendant Luckhoo incorporates by reference his responses to Paragraphs 1-100 of
the Complaint.
       102.      Paragraph 102 of the Complaint contains legal conclusions to which no response is
required, and, further, the claim is not asserted against Defendant Luckhoo. To the extent a
response is deemed required, Defendant Luckhoo answers: Denied.
       103.      Paragraph 103 of the Complaint contains legal conclusions to which no response is
required and, further, the claim is not asserted against Defendant Luckhoo. To the extent a
response is deemed required, Defendant Luckhoo answers: Denied.


                             FOURTH CLAIM FOR RELIEF
                    UNREGISTERED OFFERINGS OF SECURITIES
   (Violations of Sections 5(a) and 5(c) of the Securities Act by Gomes, FFS Capital, Roe,
 Warawa, Luckhoo, Atlantean, Paifang, Artefactor, Meadow Asia, and Thyme International)

       104.      Defendant Luckhoo incorporates by reference his responses to Paragraphs 1-103 of
the Complaint.
       105.      Paragraph 105 of the Complaint contains legal conclusions to which no response is
required. To the extent a response is deemed required, Defendant Luckhoo answers: Denied.
                 106.   Paragraph 106 of the Complaint contains legal conclusions to which no
response is required. To the extent a response is deemed required, Defendant Luckhoo answers:
Denied.



                                                12
        Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 13 of 17




                               FIFTH CLAIM FOR RELIEF
               FAILURE TO REPORT OVER 5% BENEFICIAL OWNERSHIP
                   (Violation of Section 13(d)(1) and Rule 13d-1 by Gomes)

        107.     Defendant Luckhoo incorporates by reference his responses to Paragraphs 1-106 of
the Complaint.
        108.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 108 of the Complaint and therefore denies
them.
        109.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 109 of the Complaint and therefore denies
them.
        110.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 110 of the Complaint and therefore denies
them.
        111.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 111 of the Complaint and therefore denies
them.
        112.     Paragraph 112 of the Complaint contains legal conclusions to which no response is
required and, further, the claim is not asserted against Defendant Luckhoo. To the extent a
response is deemed required, Defendant Luckhoo answers: Denied..


                                SIXTH CLAIM FOR RELIEF
                                  AIDING AND ABETTING
    (Violations of Section 15(b) of the Securities Act by Gomes, Luckhoo, and FFS Capital)

        113.     Defendant Luckhoo incorporates by reference his responses to Paragraphs 1-112 of
the Complaint.
        114.     Paragraph 114 of the Complaint contains legal conclusions to which no response is
required. To the extent a response is deemed required, Defendant Luckhoo answers: Denied..
        115.     Paragraph 115 of the Complaint contains legal conclusions to which no response is
required. To the extent a response is deemed required, Defendant Luckhoo answers: Denied..



                                                13
        Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 14 of 17



        116.     Defendant Luckhoo denies the allegation in Paragraph 116 of the Complaint that
he knowingly or recklessly provided substantial assistance. Defendant Luckhoo lacks knowledge
or information sufficient to form a belief as to the truth of the remaining allegations contained in
the Paragraph and therefore denies them.
        117.     Defendant Luckhoo denies the allegation in Paragraph 117 of the Complaint that
he knowingly or recklessly provided substantial assistance. Defendant Luckhoo lacks knowledge
or information sufficient to form a belief as to the truth of the remaining allegations contained in
the Paragraph and therefore denies them.
        118.     Paragraph 118 of the Complaint contains legal conclusions to which no response is
required. To the extent a response is deemed required, Defendant Luckhoo answers: Denied..


                              SEVENTH CLAIM FOR RELIEF
                                   AIDING AND ABETTING
    (Violations of Section 20(e) of the Exchange Act by Gomes, Luckhoo, and FFS Capital)

        119.     Defendant Luckhoo incorporates by reference his responses to Paragraphs 1-118 of
the Complaint.
        120.     Defendant Luckhoo lacks knowledge or information sufficient to form a belief as
to the truth of the allegations contained in Paragraph 120 of the Complaint and therefore denies
them.
        121.     Defendant Luckhoo denies the allegation in Paragraph 121 of the Complaint that
he knowingly or recklessly provided substantial assistance. Defendant Luckhoo lacks knowledge
or information sufficient to form a belief as to the truth of the remaining allegations contained in
the Paragraph and therefore denies them.
        122.     Paragraph 122 of the Complaint contains legal conclusions to which no response is
required. To the extent a response is deemed required, Defendant Luckhoo answers: Denied..


                                     PRAYER FOR RELIEF

        WHEREFORE, Defendant Luckhoo denies that Plaintiff SEC is entitled to any of the

relief requested in the unnumbered “WHEREFORE” clause following Paragraph 122, including




                                                14
           Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 15 of 17



subparts (A) through (I), and respectfully requests that the Court dismiss the Complaint in its
entirety as against him.
                                          JURY DEMAND
       The final paragraph requires no response.


                                   AFFIRMATIVE DEFENSES

                                         FIRST DEFENSE
The Complaint fails to state a claim as against Defendant Luckhoo upon which relief may be
granted.
                                       SECOND DEFENSE
The claims set forth in the Complaint as against Defendant Luckhoo are barred, in whole or in
part, by applicable statutes of limitation.


 Dated: August 31, 2020                                  Respectfully submitted,
                                                         Michael Luckhoo-Bouche
                                                         By his attorney,

                                                         /s/ Juan M. Marcelino, Esq.
                                                         ____________________________
                                                         Juan M. Marcelino, BBO No. 318810
                                                         juanmmarcelino@gmail.com
                                                         360 Forest Street
                                                         Bridgewater, MA 02324
                                                         Tel. 617-794-8773



                                  CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was served by ECF on counsel for the
Securities and Exchange Commission on August 31, 2020.


                                                    /s/ Juan M. Marcelino
                                                   ___________________________
                                                           Juan M. Marcelino




                                              15
Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 16 of 17




                              16
Case 1:20-cv-11092-FDS Document 43 Filed 08/31/20 Page 17 of 17




                              17
